Citation Nr: 0302550	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-15 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a lung disorder, to 
include as due to exposure to Agent Orange and asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran retired in December 1974 after 20 years of active 
military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the claims.  The RO in Wichita, 
Kansas, currently has jurisdiction over the veteran's claims 
folder.

This case was previously before the Board in November 2000, 
at which time the issues currently on appeal were remanded 
for additional development.  As a preliminary matter, the 
Board finds that the RO has substantially complied with the 
remand directives.  Accordingly, a new remand is not required 
in order to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

The Board also notes that, pursuant to a recent claim filed 
by the veteran, the RO, in a decision entered in November 
2002, increased the rating for his service-connected low back 
strain with degenerative disc disease , compression fracture 
of T-12, and degenerative changes at L5-S1, from 20 to 30 
percent.  In his informal hearing presentation to the Board 
in January 2003, the veteran's representative listed this 
issue in the heading but did not refer to the matter in the 
body of the written argument.  In the absence of references 
to the decision that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review, the Board finds that , to date, the 
requirements for a valid notice of disagreement (NIOD) with 
the November 2002 RO decision increasing the rating for the 
veteran's back disability to 30 percent have not been met.  
38 C.F.R. § 20.201 (2002).  However, the Board refers this 
matter to the RO to contact the veteran and his 
representative to clarify whether the veteran desires to 
appeal this decision.  The veteran is notified that he has 
one year from the time his notice of the decision was mailed 
to him to file an NOD, which would initiate the appellate 
process for the matter in question.  38 C.F.R. § 20.302(a) 
(2002).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The medical evidence shows that the veteran's current 
lung disorder is chronic obstructive pulmonary disease 
(COPD).

3.  The medical evidence is against a finding that the 
veteran's COPD began during service or is causally related to 
any incident of active duty, to include exposure to Agent 
Orange, claimed exposure to asbestos, or acute episodes of 
asthma and bronchitis.

4.  The preponderance of the medical evidence is against a 
causal relationship between the veteran's current right 
shoulder disorder and any remote incident of service, to 
include trauma.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the veteran's 
COPD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2002); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  Service connection is not warranted for the veteran's 
right shoulder disorder .  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the veteran was advised of the evidence 
necessary to substantiate his claims of service connection by 
various documents, including the May 1999 Statement of the 
Case (SOC) and the July 2002 Supplemental Statement of the 
Case (SSOC).  The Board also provided the veteran with this 
information in November 2000, and informed him of the 
enactment of the VCAA.  In addition, the RO sent 
correspondence to the veteran in March 2001 which addressed 
the applicability of the VCAA to his case, including what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Regarding the duty to assist, the RO 
accorded the veteran several examinations in relation to this 
case, which included competent medical opinions regarding the 
etiology of his current disabilities.  The medical evidence 
is sufficient to adjudicate both claims on appeal.  Further, 
it does not appear that the veteran has identified any 
pertinent evidence that has not been obtained or requested by 
the RO.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

General Background.  The veteran contends, in essence, that 
he has a current right shoulder disorder due to an in-service 
injury.  Regarding his lung disorder, he has indicated that 
it may be due to Agent Orange exposure.  He has also 
contended that he was exposed to asbestos while performing 
his duties as a mechanic while on active duty.

The veteran's lungs and chest, as well as his upper 
extremities, were clinically evaluated as normal on his 
December 1954 induction examination.  Chest X-ray was 
negative at that time.  His service medical records reflect, 
in part, that he was treated for an asthma with acute 
bronchitis in June 1965.  In May 1966 he was treated for 
complaints of pain when using the right trapezius muscles 
after being in a motor vehicle accident.  He was involved in 
a subsequent motor vehicle accident in September 1970, in 
which he sustained multiple abrasions, including both knees 
and the left index finger.  No mention was made of his right 
shoulder.  Thereafter, in September 1971, he was treated for 
muscle strain of the upper back and shoulders.  On his 
September 1974 retirement examination, the veteran's lungs 
and chest were clinically evaluated as normal, and chest X-
ray was negative.  However, his upper extremities were 
clinically evaluated as abnormal due to intermittent left 
shoulder pain of 5 years duration and X-ray findings of 
peritendinitis.  No mention was made of the right shoulder.  
In addition, on a September 1974 Report of Medical History, 
the veteran reported that he had experienced hay fever and 
asthma, but that he had not experienced shortness of breath, 
pain or pressure in chest, nor chronic cough.  Moreover, the 
examiner noted that the veteran's hay fever and asthma 
existed prior to service, that there were no current 
problems, and that the only instances in the chart were up to 
1965.

The veteran's service records, including his DD Form 214, 
confirms that he had active service in the Republic of 
Vietnam.

The post-service evidence includes various VA and private 
medical records which, together, cover a period from 1976 
through 2002.  

Regarding his right shoulder, the record reflects he was 
treated in January 1988 for a painful right shoulder, which 
he reported had been that way for a matter of weeks to 
months.  It was noted that 2 areas were sore: the pectoral 
tendon on the anterior aspect of the upper arm, and the mid-
deltoid region, with the pectoral tendon being more tender.  
Assessment was primarily pectoral tendinitis.  Subsequent 
records from December 1989 note, in part, complaints of 
chronic aching in the shoulders.  In February 1998, he 
reported that 8 months earlier he had had a questionable 
right shoulder spur resulting in limited range of motion, 
pain, and weak grasp of the right hand.  

At a July 1998 VA joints examination, the veteran reported 
that he was treated for bilateral shoulder pain during 
service, but that the could not recall the exact dates of 
treatment.  However, he did remember that he was treated with 
a sling at one time for right shoulder pain.  In addition, he 
reported that both shoulders were bruised while riding in a 
tank.  Diagnoses following examination of the veteran 
included degenerative arthropathy of both shoulders, and 
rotator cuff tear of the right shoulder.

In a July 1998 statement, a VA contract orthopedic surgeon 
reported that he had received a note regarding the veteran's 
shoulders, and was apparently asked why they had a problem.  
This clinician stated that it was very hard to state 
specifically why the veteran's shoulders had their current 
arthritis conditions.  Most commonly, it was heavy use of a 
body part that wore it out, and the clinician stated that it 
was his understanding that the veteran was a mechanic in the 
military doing a lot of heavy lifting.  Thus, the clinician 
stated that this may very well have set the veteran up for 
these problems.  However, the clinician also stated that 
having a degenerative process might be somewhat related to 
the veteran's heritage and family history.  Further, there 
was a strong possibility that using one's shoulders for many 
years could wear them out, such as when one used their legs 
hard to run which could cause some increased risk of 
degeneration in the hips or knees.

In December 1998, the veteran underwent a right subacromial 
decompression at a VA Medical Center (VAMC).  Primary 
diagnosis was right subacromial impingement, symptomatic, 
with a secondary diagnosis of COPD.

With regard to the veteran's lung disorder, records from 
November 1990 note treatment for a cold of 3 weeks duration, 
with chest congestion.  Assessment was bronchitis.  
Thereafter, records from February 1991 show that a Proventil 
inhaler was prescribed for the veteran, apparently due to 
asthmatic symptoms, but no diagnosis of an underlying 
disability appears to have been made in these records.

In accord with the Board's November 2000 remand directives, 
the veteran underwent both a VA joints and a VA respiratory 
examination in October 2001.

At the orthopedic examination, the examiner noted that he had 
carefully reviewed the service medical records, and noted the 
circumstances of the veteran's December 1998 right shoulder 
surgery.  Following examination of the right shoulder, the 
examiner concluded that the veteran continued to have a 
significant problem with his right shoulder with limited 
motion and discomfort.  The examiner noted that the veteran 
gave a history of multiple bumps, bruises, soreness, and 
stiffness episodes during active service, but that they did 
not require him to seek medical treatment or work-up and he 
did not miss work time because of them.  Therefore, the 
examiner believed that these were minor type injuries.  
Further, the examiner commented that he did not have 
particular evidence to state that those episodes of soreness 
caused the veteran's later problem that required surgery in 
1998.  Moreover, the examiner opined that the medical record 
did not support a finding that those episodes caused any 
permanent damage to the veteran's right shoulder.

Following the VA respiratory examination, which included 
pulmonary function tests and chest X-rays, the examiner 
diagnosed mild COPD.  In an April 2002 addendum, the examiner 
noted that the veteran's claims folder and service medical 
records had been reviewed.  The examiner also noted that 
local electronic medical records had been reviewed, which 
revealed a history of "40-pack year history" of cigarette 
smoking which was current and ongoing.  It was also noted 
that the veteran gave a history of asthma as a child that 
started in the elementary school.  However, the current 
problem was COPD, which the examiner stated did not appear to 
be caused by the veteran's history of asthma or his 
questionable history of asbestos exposure.  Accordingly, the 
examiner opined that the veteran apparently was not likely to 
have his current COPD related to his period of active 
military service.

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2002)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a right shoulder disorder and a 
lung disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

Initially, the Board notes that the veteran's current lung 
disorder has been diagnosed as COPD, which is not one of the 
conditions associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  As such, he is not entitled to a grant of 
service connection on a presumptive basis.  

The Board must now determine whether all the evidence, 
including that pertinent to service, establishes that the 
veteran's COPD, and/or his right shoulder disorder, was 
incurred during service.

The veteran has asserted that he was exposed to both 
herbicides and asbestos during active service, and that he 
had multiple injuries to his right shoulder.  However, the 
record reflects that both his lungs and his right shoulder 
were normal at the time of his retirement from active 
service, and there is no post-service medical evidence of 
treatment for either disability until many years thereafter.  
Moreover, for the reasons stated below, the Board finds that 
the preponderance of the medical evidence is against a 
finding that the veteran's current COPD and right shoulder 
disorder are etiologically related to his active service.

The only competent medical opinion to address the etiology of 
the veteran's COPD is that of the clinician who conducted the 
October 2001 VA respiratory examination.  As detailed above, 
this clinician's opinion is against a finding that the COPD 
was related to active service, to include exposure to Agent 
Orange or claimed exposure to asbestos.  As to claimed 
asbestosis, the Board finds that the clinical and chest X-ray 
examinations in recent years have not resulted in a diagnosis 
of that particular lung disease.  The October 2001 competent 
opinion is based upon both an examination of the veteran and 
a review of his claims folder.  No competent medical evidence 
is on file which refutes this opinion.  Consequently, the 
Board must accept this opinion as correct.

The record is devoid of a diagnosis of asbestosis and, as 
noted above, there is no competent evidence to link a current 
lung disorder to claimed exposure to asbestos or Agent 
Orange.  The Board has given consideration to the veteran's 
contention that his current lung disorder is related to Agent 
Orange or asbestos exposure in service.  However, as 
discussed above, this assertion cannot serve to prove that 
the veteran's lung disorder was caused by service.  While the 
veteran is competent to describe the symptoms and events he 
experience during service, he is not competent to proffer a 
medical diagnosis or a medical opinion regarding the etiology 
of his lung disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

With respect to the right shoulder disorder, the Board notes 
that there is competent medical evidence both in support and 
against the veteran's claim.  Specifically, the July 1998 
statement from the VA contract orthopedic surgeon which 
supports the claim, and the opinion of the October 2001 VA 
joints examiner which is against the claim.  As mentioned 
above, the July 1998 statement indicated that the veteran's 
current right shoulder disorder might be related to 
repetitive use while performing his duties as a mechanic 
during service.  However, this clinician also stated that it 
was hard to say specifically what the cause was of the 
current disability, and that this was but one possibility.  
Further, it is unclear from this statement whether this 
clinician actually examined the veteran's shoulder, or 
reviewed his service medical records.  In contrast, the 
October 2001 VA examiner both examined the veteran and 
reviewed his service medical records.  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
It is the responsibility of the BVA to assess the credibility 
and weight to be given to evidence.  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
these medical opinions, the Court has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches....  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [BVA as] adjudicators . . . " Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  Based on the review of the relevant 
evidence in the claims file, the unequivocal nature of the 
opinion, and the accompanying supportive rationale for the 
opinion, the Board finds that the October 2001 examiner's 
opinion is entitled to more weight in the instant case.  
Consequently, the Board concludes that the preponderance of 
the medical evidence is against a finding that the veteran's 
current right shoulder disorder began during or is causally 
related to any incident of active service, to include an 
injury.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for a right shoulder disorder and a lung 
disorder, and they must be denied.  As the preponderance of 
the evidence is against these claims, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a lung disorder is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

